Case: 20-10809     Document: 00515813570         Page: 1     Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 8, 2021
                                  No. 20-10809                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Pipkin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-363-3


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Michael Pipkin was charged with and pleaded guilty to conspiracy to
   possess 50 grams or more of methamphetamine with intent to distribute, in
   violation of 21 U.S.C. § 846. The Government filed a motion for a downward
   departure pursuant to U.S.S.G. § 5K1.1, requesting a reduction of six offense


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10809      Document: 00515813570           Page: 2    Date Filed: 04/08/2021




                                     No. 20-10809


   levels based on Pipkin’s substantial assistance. The district court granted the
   Government’s motion and sentenced Pipkin at the top of the revised
   guidelines range to 162 months of imprisonment and five years of supervised
   release.
          On appeal, Pipkin argues that his sentence was unreasonable under
   the circumstances. We review sentences, whether inside or outside the
   Guidelines, for reasonableness in light of the sentencing factors set forth in
   18 U.S.C. § 3553(a) and review the substantive reasonableness of a sentence
   for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Pipkin
   has not demonstrated that the district court imposed a procedurally
   unreasonable sentence. See id. There is no question that the district court
   correctly calculated the guidelines range, and the district court openly stated
   that it would impose the same sentence even if its calculations were incorrect.
   Nothing in the record indicates that the district court was confused as to the
   proper guidelines range or believed that it lacked the authority to depart from
   the Guidelines. The record shows that the court weighed the evidence,
   including the Government’s motion for a downward departure and the
   information about Pipkin’s substantial assistance to the Government. See
   United States v. Alvarado, 691 F.3d 592, 596-97 (5th Cir. 2012). Further, the
   district court adequately stated its reasons for the sentence. See Rita v. United
   States, 551 U.S. 338, 356 (2007). Because the record shows the district court
   considered the parties’ arguments and the appropriate factors and gave
   reasons tied to those factors, Pipkin has not shown that his sentence was
   procedurally unreasonable. See Gall, 552 U.S. at 51; United States v. Fraga,
   704 F.3d 432, 439 (5th Cir. 2013).
          As to substantive reasonableness, Pipkin argues that the sentence did
   “not account for factors that should receive significant weight,” namely his
   substantial assistance to the Government. United States v. Rashad, 687 F.3d
   637, 644 (5th Cir. 2012). However, the district court granted Pipkin a six-



                                          2
Case: 20-10809     Document: 00515813570           Page: 3   Date Filed: 04/08/2021




                                    No. 20-10809


   level downward departure based on the Government’s § 5K1.1 motion, and
   the revised guidelines range reflected his substantial assistance to the
   Government. Accordingly, Pipkin has not overcome the presumption of
   reasonableness that applies to within-guidelines sentences by showing that
   the sentence failed to account for his substantial assistance or represented a
   clear error of judgment in balancing the sentencing factors. See Rashad, 687
   F.3d at 644; United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). He
   therefore cannot show that the district court abused its discretion by
   imposing a substantively unreasonable sentence. See Gall, 552 U.S. at 51.
          Accordingly, the judgment of the district court is AFFIRMED.




                                         3